Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 07/29/2020 has been considered by Examiner and made of record in the application file.

Claim Objections

2.	Claims 14-20 and 22-24 are objected to because of the following informalities: Claims 14-20 and 22-24 are recited “The system of claim 10…”. Claim 10 is a method claim. The Examiner assumes that claims 14-20 and 22-24 are depend on claim 13 for examination. Clarification for the dependent claims 14-20 and 22-24 are required.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reinbold et al. (U.S. PUB. 2018/0075717, hereinafter “Reinbold”) in view of Morita et al. (U.S. PUB. 2018/0019996, hereinafter “Morita”).

Consider claim 1, Reinbold teaches a method for controlling a seat device, the method comprising: 5broadcasting, by a control unit, an identifier associated with a seat assigned to a passenger (fig. 1, page 2 [0021]); establishing, by the control unit (fig. 1, 102), a personal wireless area network connection with a personal electronic device (PED) (fig. 4, 412) associated with the passenger, the connection being established in response to the PED receiving the identifier and determining that the identifier is for the seat assigned to the passenger (figs. 1 and 4-5, page 5 [0042]-[0046]);  10monitoring, by the control unit, strength of a signal received from the PED over the wireless personal area network (page 5 [0043]).
Reinbold does not explicitly show that setting, by the control unit, a flag based on the strength of the signal; receiving, by the control unit, over the wireless personal area network, a command from the PED to control the seat device; determining, by the control unit, state of the flag in response to the command; 15transmitting, by the control unit, a signal to take an action invoked by the command in response to the flag being in a first state; and refraining, by the control unit, from transmitting the signal to take the action invoked by the command in response to the flag being in a second state.
In the same field of endeavor, Morita teaches setting, by the control unit, a flag based on the strength of the signal (page 10 [0152]); receiving, by the control unit, over the wireless personal area network, a command from the PED to control the seat device (page 10 [0152]); determining, by the control unit, state of the flag in response to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, setting, by the control unit, a flag based on the strength of the signal; receiving, by the control unit, over the wireless personal area network, a command from the PED to control the seat device; determining, by the control unit, state of the flag in response to the command; 15transmitting, by the control unit, a signal to take an action invoked by the command in response to the flag being in a first state; and refraining, by the control unit, from transmitting the signal to take the action invoked by the command in response to the flag being in a second state, as taught by Morita, in order to provide an authentication device, an authentication system, an authentication method, and a storage medium for a program thereof, that can suppress power consumption.

Consider claim 2, Reinbold further teaches wherein the control unit is configured to control seat 20devices associated with a plurality of seats, wherein the plurality of seats include the seat assigned to the passenger, the control unit transmitting a unique identifier for each of the plurality of seats (fig. 4, page 4 [0038] i.e., a passenger seated in one of the seats (404) is able to control one or more cabin service systems (CSS, 412) using the PED (412), and each passenger seat (404) is identified using a unique QR code ID (414) associated with each of the passenger seats (404)).


Consider claim 3, Reinbold further teaches wherein the identifier is associated with a seat identifier (fig. 4, page 4 [0038]).  

Consider claim 4, Reinbold further teaches wherein the PED further hosts an application storing information on the seat assigned to the passenger, wherein the application compares the received identifier with the information on the seat assigned to the passenger (fig. 1, page 2 [0022], [0024] i.e., the connection of the PED (108) to allow the passenger (106) to remotely control one or more cabin services (104), based on the seat location identifier (112), such as based on the passenger (106) manually entering his or her seat number into a control interface (e.g., the application (116)) on the PED (108)).


Consider claim 5, Reinbold further teaches wherein the personal wireless area connection is a Bluetooth low energy connection (figs. 1 and 4, page 2 [0020] i.e., the PED (108) configured to wirelessly communicate with the controller (102)).  

Consider claim 6, Reinbold further teaches monitoring a criteria by a system controller coupled to the control unit;  10 transmitting, by the system controller, a signal for enabling the communication over the wireless personal area network in response to detecting a first criteria; and transmitting, by the system controller, a signal for disabling the communication over the wireless personal area network in response to detecting a second criteria (fig. 4, page 4 [0039] i.e., the PED (412) cannot communicate with and 

15 Consider claim 7, Reinbold further teaches wherein the command from the PED is an encrypted command that is decrypted by the control unit prior to taking the action invoked by the command (fig. 5, page 5 [0047] i.e., after the signal is confirmed as a valid signal for controlling one or more cabin services for the particular flight, the method translates the specialized bit pattern in the data packet to a CSS control signal).  

Consider claim 8, Reinbold further teaches wherein the setting of the flag includes: setting the flag to the first state in response to the strength of the signal being 20above a threshold value; and setting the flag to the second state in response to the strength of the signal being below the threshold value (fig. 4, page 5 [0043] i.e., confirming that the PED (412) is located on the aircraft corresponding to the flight number using a signal strength determination).  

Consider claim 9, Reinbold further teaches wherein the first state is indicative of the passenger being in a line of sight to the seat assigned to the passenger, and the second state is 25indicative of the passenger being out of the line of sight to the seat (fig. 4, page 5 [0043] i.e., confirming that the PED (412) is located on the aircraft corresponding to the flight number using a signal strength determination).  

Consider claim 10, Reinbold further teaches monitoring, by the control unit, an entrapment condition; and transmitting, by the control unit, a signal to stop the action invoked by the command in response to determining the entrapment condition (claim 20 

Consider claim 11, Reinbold further teaches wherein the seat device is a component of the seat or a component of a suite surrounding the seat (fig. 4, page 4 [0038] i.e., the passenger seat (404)).  

Consider claim 12, Reinbold further teaches transmitting, by the control unit, in response to the flag being in the second state, a 10 message to the PED for indicating that the command is unavailable (figs. 1-2, page 2 [0022] and page 3 [0026] i.e., a user interface (200) may be provided on the PED (108) when the application (116) is installed thereon and is activated).  

Consider claim 13, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 6 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 8 apply mutatis mutandis to corresponding claim 20.

Consider claim 21, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 21.

Consider claim 22, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 22.

Consider claim 23, the previous rejections of claim 11 apply mutatis mutandis to corresponding claim 23.

Consider claim 24, the previous rejections of claim 12 apply mutatis mutandis to corresponding claim 24.

Conclusion


5.	Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649